Exhibit 10.28
FIRST AMENDMENT TO
SECURED TERM LOAN AGREEMENT
     This FIRST AMENDMENT TO SECURED TERM LOAN AGREEMENT (this “First
Amendment”) is made and entered into as of the 25th day of September, 2008, by
and among FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower”) and KEYBANK NATIONAL ASSOCIATION., as
Lender and Administrative Agent (“KeyBank”).
     WHEREAS, the Borrower and KeyBank are party to that certain Secured Term
Loan Agreement dated as of August 11, 2008 (as the same may be amended and in
effect from time to time, the “Credit Agreement”), pursuant to which the Lender
has extended credit to the Borrower on the terms set forth therein; and
     WHEREAS, KeyBank and the Borrower wish to make an amendment to the Credit
Agreement so as to update the procedure for removing Eligible Borrowing Base
Properties;
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.
     2. Amendment and Restatement of Section 8.13(a)(ii) of the Credit
Agreement. Section 8.13(a)(iil of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

      “At any time and from time to time but only for so long as no Default or
Event of Default shall then exist, the Borrower may notify Agent, in writing
(each, a “Release Notice”), that the Borrower would like one (1) or more
Eligible Borrowing Base Properties to be removed from the Borrowing Base Pool.
Such Release Notice shall be accompanied by a Certificate of Compliance in the
form of Exhibit C, evidencing compliance with § 10 and certifying as to no
Default or Event of Default after giving effect to the requested release. Upon
the Agent’s receipt of, and satisfaction with, such Release Notice and
Compliance Certificate, and the written consent of the Majority Lenders to the
release specified in such Release Notice, such Eligible Borrowing Base
Properties (each, a “Released Property”) shall be removed from the Borrowing
Base Pool and any Subsidiary Guarantor which is the owner of a Released Property
(and is not the owner of any other Eligible Borrowing Base Property) shall be
released from its obligations under the Subsidiary Guaranty.”

     3. Condition to Effectiveness. This First Amendment shall become effective
upon receipt by KeyBank of this First Amendment duly and properly authorized,
executed and delivered by the Borrower and KeyBank.

 



--------------------------------------------------------------------------------



 



     4. Representations and Warranties. The Borrower represents and warrants to
KeyBank as follows:
          (a) The execution, delivery and performance of this First Amendment
hereby (i) are within the corporate, partnership or other authority of the
Borrower, (ii) have been duly authorized by all necessary corporate or
partnership proceedings, (iii) do not conflict with or result in any material
breach or contravention of any provision of law, statute, rule or regulation to
which the Borrower is subject or any judgment, order, writ, injunction, license
or permit applicable to the Borrower so as to materially adversely affect the
assets, business or any activity of the Borrower, and (iv) do not conflict with
any provision of the charter, articles, bylaws, operating agreement, partnership
agreement or any similar agreement of the Borrower or any agreement or other
instrument binding upon the Borrower.
          (b) The execution, delivery and performance of this First Amendment
will result in valid and legally binding obligations of the Borrower enforceable
against it in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief or other equitable
remedy is subject to the discretion of the court before which any proceeding
therefor may be brought.
          (c) The execution, delivery and performance by the Borrower of this
First Amendment and the transactions contemplated hereby do not require any
approval or consent of, or filing with, any governmental agency or authority.
     5. Ratification, etc. Except as expressly amended hereby, the Credit
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. This First Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by all amendments, including this First
Amendment.
     6. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     7. Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Remainder of page left intentionally blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Secured Term Loan Agreement as of the date first set forth above,

            BORROWER:

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust, its sole general partner              
By:   /s/ Barry H. Bass       Name:   Barry H. Bass        Title:   Chief
Financial Officer and Executive Vice President        LENDER AND ADMINISTRATIVE
AGENT:

KEYBANK NATIONAL ASSOCIATION
   

                 
 
      By:   /s/ Jason K. Weaver    
 
         
Name: Jason K. Weaver 
   
 
          Title: Senior Vice President    
 
             

 